EXHIBIT 10.8

 

LICENSING AGREEMENT

 

By and Among

 

BLACK STALLION OIL & GAS, INC.

A Corporation Incorporated in the State of Delaware,

 

ACTIVE LAB INTERNATIONAL, INC.

A Corporation Incorporated in the State of Wyoming

 

Dated as of August 8, 2017

 

  1

   



 

LICENSING AGREEMENT

 

This LICENSING AGREEMENT (this “Agreement”) is entered into as of this 8th day
of August, 2017 by and between ACTIVE LAB INTERNATIONAL, INC. (“ACTIVE LAB”), a
Wyoming corporation; and BLACK STALLION OIL & GAS, INC. (“BLKG”), a Nevada
corporation.

 

Recitals

 

WHEREAS, ACTIVE LAB is an established company providing various products, and
ACTIVE LAB desires to license to BLKG the right to distribute and broker, as
applicable, such products on the terms and conditions set forth herein.

 

WHEREAS, BLKG desires to license such right from ACTIVE LAB.

 

NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
parties to be derived here from, and intending to be legally bound hereby, it is
hereby agreed as follows:

 

I.

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF ACTIVE LAB

 

ACTIVE LAB hereby represents and warrants as follows:

 

1. Organization. ACTIVE LAB is a corporation duly organized, validly existing,
and in good standing under the laws of the State of Wyoming and has the
corporate power and is duly authorized under all applicable laws, regulations,
ordinances, and orders of public authorities to carry on its business in all
material respects as it is now being conducted. The execution and delivery of
this Agreement does not, and the consummation of the transactions contemplated
hereby will not, violate any provision of ACTIVE LAB’s articles of incorporation
or bylaws. ACTIVE LAB has taken all actions required by law, its articles of
incorporation, or otherwise to authorize the execution and delivery of this
Agreement. ACTIVE LAB has full power, authority, and legal right and has taken
all action required by law, its articles of incorporation, and otherwise to
consummate the transactions herein contemplated.

 

2. Litigation and Proceedings. There are no actions, suits, proceedings, or
investigations pending or, to the knowledge of ACTIVE LAB, threatened against
ACTIVE LAB, at law or in equity, before any court or other governmental agency
or instrumentality, domestic or foreign, or before any arbitrator of any kind.
ACTIVE LAB does not have any knowledge of any material default on its part with
respect to any judgment, order, injunction, decree, award, rule, or regulation
of any court, arbitrator, or governmental agency or instrumentality or of any
circumstances which would result in the discovery of such a default.

 

3. No Conflict With Other Instruments. The execution of this Agreement and the
consummation of the transactions contemplated by this Agreement will not result
in the material breach of any term or provision of, constitute a default under,
or terminate, accelerate or modify the terms of any material indenture,
mortgage, deed of trust, or other material agreement or instrument to which
ACTIVE LAB is a party or to which any of its assets, properties or operations
are subject.

 



  2

   



 

4. Compliance With Laws and Regulations. To the best of its knowledge, ACTIVE
LAB has complied with all applicable statutes and regulations of any federal,
state, or other governmental entity or agency thereof, except to the extent that
noncompliance would not materially and adversely affect the business,
operations, properties, assets, or condition of ACTIVE LAB or except to the
extent that noncompliance would not result in the occurrence of any material
liability for ACTIVE LAB. This compliance includes, but is not limited to, the
filing of all reports to date with federal and state securities authorities.

 

6. Approval of Agreement. The Board of Directors of ACTIVE LAB has authorized
the execution and delivery of this Agreement by ACTIVE LAB and has approved this
Agreement and the transactions contemplated hereby. This Agreement shall be
subject to approval of ACTIVE LAB in accordance with the laws of the State of
Wyoming, including any preemptive or dissenter’s rights under such State’s laws.

 

7. Valid Obligation. This Agreement and all agreements and other documents
executed by ACTIVE LAB in connection herewith constitute the valid and binding
obligation of ACTIVE LAB, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors' rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.

 

8. ACTIVE LAB will take charge of all sales and marketing within the territory
of all the brands and products listed in Exhibit A to its best capacity and all
the expenses incurred in regards to the sales of the products shall be the
responsibility of BLKG.

 

II.

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF BLKG

 

BLKG hereby represents and warrants as follows:

 

1. Organization. BLKG is a corporation duly organized, validly existing, and in
good standing under the laws of the State of Nevada and has the corporate power
and is duly authorized under all applicable laws, regulations, ordinances, and
orders of public authorities to carry on its business in all material respects
as it is now being conducted. The execution and delivery of this Agreement does
not, and the consummation of the transactions contemplated hereby will not,
violate any provision of BLKG’s certificate of incorporation or bylaws. BLKG has
taken all action required by law, its certificate of incorporation, its bylaws,
or otherwise to authorize the execution and delivery of this Agreement, and BLKG
has full power, authority, and legal right and has taken all action required by
law, its certificate of incorporation, bylaws, or otherwise to consummate the
transactions herein contemplated.

 

  3

   



 

2. Information. The information concerning BLKG provided in the due diligence
materials and as set forth in this Agreement is complete and accurate in all
material respects and does not contain any untrue statements of a material fact
or omit to state a material fact required to make the statements made, in light
of the circumstances under which they were made, not misleading.

 

3. Litigation and Proceeding. There are no actions, suits, or proceedings
pending or, to the knowledge of BLKG after reasonable investigation, threatened
by or against BLKG or affecting BLKG or its properties, at law or in equity,
before any court or other governmental agency or instrumentality, domestic or
foreign, or before any arbitrator of any kind. BLKG has no knowledge of any
default on its part with respect to any judgment, order, writ, injunction,
decree, award, rule or regulation of any court, arbitrator, or governmental
agency or instrumentality or any circumstance, which after reasonable
investigation would result in the discovery of such default.

 

4. Contracts. BLKG is not a party to, and its assets, products, technology and
properties are not bound by, any contract, franchise, license agreement,
agreement, debt instrument or other commitments whether such agreement is in
writing or oral which would impede or prevent entry into, performance of, or due
enforcement of this Agreement.

 

5. No Conflict With Other Instruments. The execution of this Agreement and the
consummation of the transactions contemplated by this Agreement will not result
in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of, any indenture, mortgage, deed of
trust, or other material agreement or instrument to which BLKG is a party or to
which any of its assets, properties or operations are subject.

 

6. Compliance With Laws and Regulations. To the best of its knowledge, BLKG has
complied with all applicable statutes and regulations of federal, state, or
other applicable governmental entity or agency thereof, relevant in its
compliance to labeling and approvals of their products to be sold within the
laws of the market its being sold to as this remains its obligation for branded
and private label products.

 

7. Approval of Agreement. The Board of Directors of BLKG has authorized the
execution and delivery of this Agreement by BLKG and has approved this Agreement
and the transactions contemplated hereby.

 

8. Valid Obligation. This Agreement and all agreements and other documents
executed by BLKG in connection herewith constitute the valid and binding
obligation of BLKG, enforceable in accordance with its or their terms, except as
may be limited by bankruptcy, insolvency, moratorium or other similar laws
affecting the enforcement of creditors' rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.

 



  4

   



 

III.

SPECIAL COVENANTS

 

1. Closing. The closing of the transactions contemplated by this Agreement (the
"Closing") shall occur no later than August 8, 2017, or as otherwise mutually
agreed to by the parties hereto. Effective as of the Closing, ACTIVE LAB hereby
grants unto BLKG an exclusive license to distribution the products identified on
Exhibit B hereto in all regions of the world except for Canada, and BLKG shall
pay ACTIVE LAB the fees identified on Exhibit A hereto.

 

2. Initial Term & Renewal. The initial term of this Agreement and the license
granted hereby shall be for ten (10) years from the Closing, subject to earlier
termination and renewal on the terms set forth herein. At the expiration of the
initial term, if all conditions set forth have been satisfied and this Agreement
has not otherwise been terminated, this Agreement shall automatically renew for
two additional 5-year terms.

 

3. Termination. This Agreement may be terminated by the Board of Directors of
ACTIVE LAB only in the event that the conditions precedent set forth in this
Agreement are not satisfied. This Agreement may be terminated by the Board of
Directors of BLKG only in the event that the conditions precedent set forth are
not satisfied. If this Agreement is terminated there shall be of no further
force or effect, and no obligation, right or liability shall arise hereunder.
The termination is required to be provided by either party to the other party
with a 90 days’ written notice. Should either party terminate the Agreement for
cause, the prevailing party shall have the rights to the customers and/or
accounts of ACTIVE LAB. Termination shall be deemed effective upon one or more
actions, including other conditions set forth in this Agreement, as follows:

 

i. ACTIVE LAB cannot provide product, as defined in this Agreement, to BLKG, due
to uncontrollable circumstances;

 

ii. BLKG does not remain fully reporting in compliance with all filing
requirements of the Securities Act of 1934, as amended;

 

iii. BLKG does not comply with the licensing payments and/or other financial
conditions as set forth in Exhibit A of this Agreement; and

 

iv. BLKG does not comply to the various regulatory governing bodies, including,
but not limited to, the financial obligations of all.

 

4. Third-Party Consents and Certificates. BLKG and ACTIVE LAB agree to cooperate
with each other in order to obtain any required third-party consents to this
Agreement and the transactions herein contemplated.

 

5. Obligations of Both Parties. From and after the date of this Agreement until
the termination of the Agreement and, except as expressly permitted or
contemplated by this Agreement, BLKG and ACTIVE LAB respectively, will each:

 

i. carry on its business in substantially the same manner as it has heretofore;

 

ii. maintain in full force and effect insurance comparable in amount and in
scope of coverage to that now maintained by it;

 

  5

   



 

iii. use its best efforts to maintain and preserve its business organization
intact, to retain its key employees, and to maintain its relationship with its
material suppliers and customers; and

 

iv. fully comply with and perform in all material respects all obligations and
duties imposed on it by all federal and state laws and all rules, regulations,
and orders imposed by federal or state governmental authorities.

 

6. Indemnification. ACTIVE LAB hereby agrees to indemnify BLKG and each of the
officers, agents and directors of BLKG as of the date of execution of this
Agreement against any loss, liability, claim, damage, or expense (including, but
not limited to, any and all expense whatsoever reasonably incurred in
investigating, preparing, or defending against any litigation, commenced or
threatened, or any claim whatsoever) (“Loss”), to which it or they may become
subject arising out of or based on any inaccuracy appearing in or
misrepresentations made under Article I of this Agreement. The indemnification
provided for in this paragraph shall survive the Closing and consummation of the
transactions contemplated hereby and termination of this Agreement for one year
following the Closing. BLKG hereby agrees to indemnify ACTIVE LAB and each of
the officers, agents, and directors of ACTIVE LAB as of the date of execution of
this Agreement against any Loss to which it or they may become subject arising
out of or based on any inaccuracy appearing in or misrepresentation made under
Article II of this Agreement. The indemnification provided for in this paragraph
shall survive the Closing and consummation of the transactions contemplated
hereby and termination of this Agreement for one year following the Closing.

 

IV.

CONDITIONS PRECEDENT TO OBLIGATIONS OF BLKG

 

The obligations of BLKG under this Agreement are subject to the satisfaction, at
or before the Closing Date, of the following conditions:

 

1. Accuracy of Representations and Performance of Covenants. The representations
and warranties made by ACTIVE LAB in this Agreement shall be true in all
material respects (other than representations and warranties which contain
materiality standards, which representations and warranties shall be true and
correct in all respects) at and as of the Closing Date (except for changes
therein permitted by this Agreement). ACTIVE LAB shall have performed or
complied with, in all material respects, all covenants and conditions required
by this Agreement to be performed or complied with by ACTIVE LAB prior to or at
the Closing. BLKG shall be furnished with a certificate, signed by a duly
authorized executive officer of ACTIVE LAB and dated the Closing Date, to the
foregoing effect.

 

2. Officer's Certificate. BLKG shall have been furnished with a certificate
dated the Closing Date and signed by a duly authorized officer of ACTIVE LAB to
the effect that no litigation, proceeding, investigation, or inquiry is pending,
or to the best knowledge of ACTIVE LAB threatened, which might result in an
action to enjoin or prevent the consummation of the transactions contemplated by
this Agreement, or, which might result in any material adverse change in any of
the assets, properties, business, or operations of ACTIVE LAB.

 

  6

   



 

3. No Governmental Prohibition. No order, statute, rule, regulation, executive
order, injunction, stay, decree, judgment or restraining order shall have been
enacted, entered, promulgated or enforced by any court or governmental or
regulatory authority or instrumentality which prohibits the consummation of the
transactions contemplated hereby.

 

4. Consents. All consents, approvals, waivers or amendments pursuant to all
contracts, licenses, permits, trademarks and other intangibles in connection
with the transactions contemplated herein, or for the continued operation of
ACTIVE LAB after the Closing Date on the basis as presently operated shall have
been obtained.

 

V.

CONDITIONS PRECEDENT TO OBLIGATIONS OF ACTIVE LAB

 

The obligations of ACTIVE LAB under this Agreement are subject to the
satisfaction, at or before the Closing Date, of the following conditions:

 

1. Accuracy of Representations and Performance of Covenants. The representations
and warranties made by BLKG in this Agreement shall be true in all material
respects (other than representations and warranties which contain materiality
standards, which representations and warranties shall be true and correct in all
respects) at and as of the Closing Date. Additionally, BLKG shall have performed
and complied, in all material respects, with all covenants and conditions
required by this Agreement to be performed or complied with by BLKG.

 

2. Officer's Certificate. ACTIVE LAB shall have been furnished with certificates
dated the Closing Date and signed by duly authorized executive officers of BLKG,
to the effect that no litigation, proceeding, investigation or inquiry is
pending, or to the best knowledge of BLKG threatened, which might result in an
action to enjoin or prevent the consummation of the transactions contemplated by
this Agreement or, to the extent not disclosed in the BLKG’s filings with the
Securities and Exchange Commission, by or against BLKG, which might result in
any material adverse change in any of the assets, properties or operations of
BLKG.

 

3. Good Standing. ACTIVE LAB shall have received a certificate of good standing
from the Secretary of State of Wyoming or other appropriate office, dated as of
a date within ten days prior to the Closing Date certifying that ACTIVE LAB is
in good standing as a corporation in the State of Wyoming and has filed all tax
returns required to have been filed by it to date and has paid all taxes
reported as due thereon.

 

4. No Governmental Prohibition. No order, statute, rule, regulation, executive
order, injunction, stay, decree, judgment or restraining order shall have been
enacted, entered, promulgated or enforced by any court or governmental or
regulatory authority or instrumentality which prohibits the consummation of the
transactions contemplated hereby.

 

5. Consents. All consents, approvals, waivers or amendments pursuant to all
contracts, licenses, permits, trademarks and other intangibles in connection
with the transactions contemplated herein, or for the continued operation of
BLKG after the Closing Date on the basis as presently operated shall have been
obtained.

 

  7

   



 

VI.

MISCELLANEOUS

 

1. Governing Law. This Agreement shall be governed by, enforced, and construed
under and in accordance with the laws of the State of Nevada. The Parties have
consented to arbitration. Except as provided in this Agreement, any dispute,
controversy or claim arising out of or relating to this Agreement shall be
settled by binding arbitration heard by three (3) arbitrator, in accordance with
The National Academy of Distinguished Neutrals (the “NADN”). The applicable laws
shall be those of the United States, specifically the State of Nevada. The
arbitration shall take place in a mutually agreed upon city in the State of
Nevada, where the arbitration award will be issued. The language of the
arbitration shall be in English. The arbitrators shall be empowered to award
only those damages which are permitted in this Agreement, subject to any
disclaimers of damages and liability limits set forth in this Agreement, but the
arbitrators shall not have the authority to reform, modify or materially change
this Agreement. The arbitration award shall include costs of the arbitration,
reasonable attorneys’ fees and reasonable costs for experts and other witnesses.
The Parties agree that the arbitrators shall have the authority to issue
measures necessary to protect either party’s name, proprietary information,
trade secrets, know-how, or any other proprietary right. The award of the
arbitrators shall be final and binding upon the parties without appeal or review
except as allowed by applicable United States federal law. In connection with
any application to confirm, correct or vacate the arbitration award, any appeal
of any order rendered pursuant to any such application, or any other action
required to enforce the arbitration award, the prevailing party shall be
entitled to recover its reasonable attorneys’ fees, disbursements and costs
incurred in any post-arbitration award activities.

 

2. Notices. Any notice or other communications required or permitted hereunder
shall be in writing and shall be sufficiently given if personally delivered to
it or sent by telecopy, overnight courier or registered mail or certified mail,
postage prepaid, addressed as follows:

 



 

If to ACTIVE LAB:

Richard Pucci

Chief Executive Officer

3651 Lindell Road, Suite D395

Las Vegas, NV 89103

Telephone: (702) 318-7525

Email: rfpucci@activelaboratoryinc.com

 

  



 

If to BLKG:

Ira Morris

Chief Executive Officer

50 Fountain Plaza

Suite 1400

Buffalo, NY 14202

Tel: (716) 961-3244

Email: ira.morris@sympatico.ca



 



  8

   



 

For such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given (i) upon receipt, if personally delivered, (ii) on
the day after dispatch, if sent by overnight courier, (iii) upon dispatch, if
transmitted by telecopy and receipt is confirmed by telephone, and (iv) three
(3) days after mailing, if sent by registered or certified mail.

 

3. Attorney's Fees. In the event that either party institutes any action or suit
to enforce this Agreement or to secure relief from any default hereunder or
breach hereof, the prevailing party shall be reimbursed by the losing party for
all costs, including reasonable attorney's fees, incurred in connection
therewith and in enforcing or collecting any judgment rendered therein.

 

4. Confidentiality. Each party hereto agrees with the other that, unless and
until the transactions contemplated by this Agreement have been consummated, it
and its representatives will hold in strict confidence all data and information
obtained with respect to another party or any subsidiary thereof from any
representative, officer, director or employee, or from any books or records or
from personal inspection, of such other party, and shall not use such data or
information or disclose the same to others, except (i) to the extent such data
or information is published, is a matter of public knowledge, or is required by
law to be published; or (ii) to the extent that such data or information must be
used or disclosed in order to consummate the transactions contemplated by this
Agreement. In the event of the termination of this Agreement, each party shall
return to the other party all documents and other materials obtained by it or on
its behalf and shall destroy all copies, digests, work papers, abstracts or
other materials relating thereto, and each party will continue to comply with
the confidentiality provisions set forth herein.

 

5. Third-Party Beneficiaries. This contract is strictly between BLKG and ACTIVE
LAB, and, except as specifically provided, no director, officer, stockholder,
employee, agent, independent contractor or any other person or entity shall be
deemed to be a third-party beneficiary of this Agreement.

 

6. Expenses. Subject to this Agreement, each of BLKG and ACTIVE LAB will bear
their own respective expenses, including legal, accounting and professional
fees, incurred in connection with this transaction contemplated hereby.

 

7. Entire Agreement. This Agreement represents the entire agreement between the
parties relating to the subject matter thereof and supersedes all prior
agreements, understandings and negotiations, written or oral, with respect to
such subject matter.

 

8. Survival; Termination. The representations, warranties, and covenants of the
respective parties shall survive the Closing Date and the consummation of the
transactions herein contemplated for a period of one year.

 

  9

   



 

9. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original and all of which taken together shall be
but a single instrument.

 

10. Amendment or Waiver. Every right and remedy provided herein shall be
cumulative with every other right and remedy, whether conferred herein, at law,
or in equity, and may be enforced concurrently herewith, and no waiver by any
party of the performance of any obligation by the other shall be construed as a
waiver of the same or any other default then, theretofore, or thereafter
occurring or existing. At any time prior to the Closing Date, this Agreement may
by amended by a writing signed by all parties hereto, with respect to any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance may be extended by a writing signed by the
party or parties for whose benefit the provision is intended.

 

11. Best Efforts. Subject to the terms and conditions herein provided, each
party shall use its best efforts to perform or fulfill all conditions and
obligations to be performed or fulfilled by it under this Agreement so that the
transactions contemplated hereby shall be consummated as soon as practicable.
Each party also agrees that it shall use its best efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable under applicable laws and regulations to consummate and make
effective this Agreement and the transactions contemplated herein.

 

IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first-above written.

 



 

ACTIVE LAB, Inc.,

A Wyoming Corporation

         By: /s/ Richard Pucci

 

Name:

Richard Pucci     Title: Chief Executive Officer  

 

 

 

 

 

Black Stallion Oil & Gas, Inc.,

A Nevada Corporation

 

 

 

 

 

 

By:

/s/ Ira Morris

 

 

Name:

Ira Morris

 

 

Title:

Chief Executive Officer

 



 



  10

   



 

EXHIBIT A

 

The licensing fees payable by BLKG to ACTIVE LAB shall be as follows:

 

BLKG shall compensate ACTIVE LAB $1,000,000, in cash, common stock of the
Company, or a combination as determined by BLKG management, as follows:

 

 

· $150,000 by November 15, 2017

 

· $150,000 by January 31, 2018

 

· $150,000 by March 31, 2018

 

· $150,000 by May 31, 2018

 

· $150,000 by July 31, 2018

 

· $150,000 by September 30, 2018

 

· $100,000 by November 30, 2018





 

ACTIVE LAB shall make sales and the accounting shall be as follows:

 

 

· ACTIVE LAB shall make a sale to a third-party and record the sale and cost of
sales accordingly.

 

· BLKG shall bill ACTIVE LAB a royalty rate of 95% of the recorded revenue of
the sale.

 

· BLKG shall record 100% of the cost of sales for the sale, as recorded by
ACTIVE LAB.

 

· ACTIVE LAB shall bill BLKG for expenses, including personnel, not to exceed
42.75% of the revenue, as recorded by BLKG.

 

ACTIVE LAB shall receive all cash payments and make the net payment to BLKG on a
monthly basis, within ten (10) business days after the month.

 

ACTIVE LAB shall maintain its accounting records in accordance with United
States generally accepted accounting principles (“GAAP”).

 

  11

   



 

EXHIBIT B

 

The following products under this Agreement to be provided to BLKG exclusively
on a worldwide basis from ACTIVE LAB are as follows (additional products may be
added from time to time and are not required to be added as an addendum to this
Agreement) for distribution and brokerage, as stated within this Agreement.

 

 

· Synapset

 

· Citrus Defence

 

· Other Products





 

 



12

